             Case 3:20-cv-05631-TSZ Document 11 Filed 12/08/20 Page 1 of 1




 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE

 7
           MING FAI LEE,
 8                                  Petitioner,
                                                             C20-5631 TSZ
 9               v.
                                                             ORDER
10         JAMES KEY,
11                                  Respondent.

12
          Having reviewed the unopposed Report and Recommendation, docket no. 10, of
13 the Honorable Brian A. Tsuchida, United States Magistrate Judge, and the remaining
   record, the Court finds and ORDERS:
14
           (1)        The Court ADOPTS the unopposed Report and Recommendation;
15         (2)     The case is DISMISSED with prejudice and issuance of a certificate of
     appealability is DENIED; and
16
         (3)          The Clerk is directed to send copies of this Order to the parties and to Judge
17 Tsuchida.

18         IT IS SO ORDERED.

19         Dated this 8th day of December, 2020.

20
                                                               A
21                                                       THOMAS S. ZILLY
                                                         United States District Judge
22

23

     ORDER - 1
